Citation Nr: 0719043	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-43 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for maxillary sinusitis.  

2.  Entitlement to service connection for osteoarthritis of 
the left hip.

3.  Entitlement to service connection for a left ankle 
disability, claimed as osteoarthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in January 1978, after more than twenty 
years of active service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The decision below addresses only the merits of the sinusitis 
increased rating claim.  The left hip and ankle disability 
claims are remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDING OF FACT

Maxillary sinusitis is not manifested by a minimum of one or 
two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
maxillary sinusitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating - Maxillary Sinusitis

A June 1978 rating decision granted service connection for 
maxillary sinusitis.  An initial 10 percent rating was 
assigned effective February 1, 1978.  A zero percent rating 
has been in effect for sinusitis since March 1, 1979.  The 
Board most recently addressed the extent of disability 
manifested by sinusitis in December 2000.  At that time, the 
Board denied a compensable rating.  In February 2003, the 
veteran filed a statement discussing, among other things, his 
sinus problems, along with copies of various items, such as 
his service medical records.  The RO apparently construed 
that filing as an informal claim seeking an increased rating 
for sinusitis.  The RO denied a compensable rating in March 
2004.  The veteran then perfected an appeal.  

Based on the foregoing, the appeal presents a claim akin to 
that in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), and 
the primary concern is the current extent of disability due 
to maxillary sinusitis, and the Board reviews the entire 
record to decide this claim, but with focus on clinical 
evidence specific to sinus problems received after the 
Board's last decision.    

The veteran's maxillary sinusitis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).  Under that 
Code, a minimum compensable (10 percent) rating is assigned 
for maxillary sinusitis manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

The veteran contends that his sinus symptoms have remained at 
least constant or have worsened at times, but not better over 
time, and therefore, believes that, at minimum, a compensable 
rating is warranted.  The governing rating criteria, however, 
do require objective clinical evidence - "incapacitating 
episodes" consistent with the regulatory definition thereof 
- supporting such a rating.  Although the veteran has 
complained of sinus symptoms, the clinical records dating 
within the relevant time period do not document 
incapacitating episodes, much less for the duration required 
for the minimum compensable rating.  

In particular, a September 2003 VA compensation and pension 
(C&P) examination report provides that the veteran denied 
sinus infections and purulent discharge, and reported that 
the symptoms, although they wax and wane, are not 
prostrating.  Objective findings included a notation of no 
purulent discharge.  The examiner also noted no history of 
infections, or treatment with antibiotic medication, and 
concluded that the findings are "essentially unremarkable."  
These findings would not be consistent with a conclusion that 
the veteran was incapacitated, at least as of the examination 
and before then, during the time period relevant to the 
appeal.        

The Board notes the veteran's complaint that he finds 
breathing difficult (that he is getting very little, if any, 
air through his left nostril - see September 2003 C&P 
examination report).  Service connection is in effect for 
deviated nasal septum, with a noncompensable rating since 
February 1, 1978.  This disability is rated on the basis of 
obstruction of the nasal passage.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  A compensable rating for deviated 
septum is not the issue on appeal. Nonetheless, the Board has 
considered whether the veterans' complaint should be viewed 
in the light most favorable for the purposes of this claim, 
because the C&P examiner did not specify whether the 
veteran's complaint that he has insufficient airflow into his 
left nostril is associated with the deviated nasal septum or 
the sinusitis (but he did diagnose old nasal fracture with 
repair of deviated septum),.  It is noted, however, that the 
C&P examiner included as objective findings in September 
2003: "Nose with sinuses clear at this time.  No evidence of 
blockage on examination . . . On breathing through nose, 
there is noted to be somewhat decreased air exchange through 
the left nostril, but, with speculum examination at this 
time, there was no identifiable blockage at this time."  
Therefore, the clinical evidence associated with complaints 
of left nostril blockage, viewed along with other negative 
evidence as discussed earlier, would not buttress the claim.        

The Board recognizes that several years have passed since the 
September 2003 examination was performed and has considered 
the possibility that more contemporaneous findings may be 
needed.  The veteran has stated that he has received only VA 
medical care (although, subsequently, private clinical 
records were associated with the claims file, they concern 
orthopedic care unrelated to the sinus disability), and the 
records of such care, including those dated after September 
2003, are of record.  Neither the veteran, nor his 
representative, specifically indicated that the findings 
obtained in September 2003 are outdated or that the 
discussion in the examination report is inaccurate in any 
way.  And, clinical records dated after September 2003 do not 
indicate that sinus symptoms have worsened such that 
September 2003 findings may be outdated, or contain evidence 
that could support favorable rating action.        

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a compensable rating 
for maxillary sinusitis.  Therefore, there is no reasonable 
doubt to be resolved in favor of the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the requisite notice in a July 2003 letter 
before issuing the March 2004 rating decision denying a 
compensable rating for maxillary sinusitis.  In addition, a 
December 2004 letter informed the veteran that, if he 
identifies the sources of evidence pertaining to his claim 
that his sinusitis has worsened, then VA would assist him in 
securing the missing evidence from those sources, but that, 
ultimately, the responsibility for substantiating a claim 
lies with the veteran.  It also informed him that he may 
submit any item he believes is relevant to his claim if he 
possesses it.  Although that letter was worded generally in 
terms of what evidence is needed to substantiate a 
compensable rating for sinusitis (it said that evidence must 
show increase in severity), a May 2005 letter explained that 
medical evidence concerning sinusitis, including private 
doctors' examination findings or test results, and as well, 
statements from laypersons concerning their personal 
knowledge of exacerbated sinus problems, would be pertinent.  
He was told that he can submit his own statements discussing 
why he asserts that his sinus symptoms have worsened.  The 
letter reinforced prior notice of his and VA's respective 
claim development responsibilities.  Also, the rating 
decision, Statement of the Case (SOC), and Supplemental SOC 
(SSOC) discussed the specific rating criteria applicable to 
sinus disability and explained why a compensable rating is 
not supported based on the evidence of record.  The October 
2004 SOC cited 38 C.F.R. § 3.159, from which the "fourth 
element" notice requirement is derived.  The veteran 
apparently was provided notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection), in April 2006 (the cover letter transmitting the 
notice is dated in April 2000; the Dingess decision was 
issued in 2006).  

Even after April 2006, by which time the veteran and his 
representative had been provided complete notice and apprised 
of the status of the claim (the SSOC was issued in February 
2006), neither indicated that there exists additional 
evidence the veteran intends to submit; neither indicated 
that additional VA assistance is needed to substantiate the 
claim.  It is noted that the Dingess notice reiterated that 
the veteran should advise VA of any evidence that he has not 
previously advised VA of and which concerns the extent of 
disability, but no return communication is of record.  Based 
on all of the foregoing, the Board concludes that appropriate 
notice was provided during the appeal, and finds no basis to 
conclude that material prejudice occurred due to a notice 
defect, including that due to timing of the notice.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, VA 
medical examination findings, and the veteran's statements.  
Despite appropriate notice, the veteran has not identified 
sources of evidence not already of record but which he 
desires VA to review before adjudicating his claim of 
entitlement to a compensable rating for maxillary sinusitis.  
Therefore, the Board finds no basis to defer a decision on 
the claim based on the evidence of record.    


ORDER

An increased (compensable) disability rating for maxillary 
sinusitis is denied. 


REMAND

For the following reasons, the Board finds that a decision on 
the merits of the left hip and left ankle disability claims 
must be deferred pending further evidentiary development.  

The veteran contends that his left hip and ankle disabilities 
are the result of injury incurred in an August 1971 
helicopter crash at Fort Riley, Kansas, although his service 
medical records do not document any left hip or ankle 
abnormality.  

The Board also notes that service connection is in effect for 
left knee disability, characterized as mild to moderate 
osteoarthritis with "some" iliotibial band and peroneal 
tendinitis, and for degenerative disc disease of the lower 
lumbar spine secondary to left knee osteoarthritis.  

The veteran underwent several VA C&P examinations.  In 
September 2003, an examiner indicated that the veteran had 
mild arthritis in his hips and no arthritis in his ankle, and 
expressed the opinion that the veteran's degenerative disease 
is as likely as not secondary to his altered gait, due to his 
left knee and then his right ankle problems.  This examiner 
did not have access to the veteran's claims folder.  In 
August 2004, an examiner said that left hip/ankle pain is 
related to lumbar degenerative disc disease, for which the RO 
subsequently granted service connection secondary to service-
connected left knee disability.        

Under the circumstances, the Board finds that clarification 
is warranted in light of apparent conflicting clinical 
opinions on the nature and etiology of the veteran's left hip 
osteoarthritis and complaints of left ankle pain.  Also, some 
opinions of record refer to "pain" in terms of etiology, 
but a decision on the merits requires competent clinical 
evidence as to underlying disease process or pathology 
associated with pain.  Although X-ray evidence of record does 
not document osteoarthritis in the left ankle, the Board 
cannot ignore adjudication history indicating that service 
connection has been granted for lumbar degenerative disc 
disease with radiculopathy in the left lower extremity; the 
veteran is competent to report chronic pain in his left 
ankle.  Moreover, there is some indication that injuries to 
the lower extremities (note that left knee disability is 
service-connected; right ankle injury occurred in 2000) may 
be affecting the veteran's mobility and gait, which might 
have bearing on complaints of hip pain and osteoarthritis, 
and as well on complaints as to left ankle pain.  See last 
full paragraph, August 2004 "joints" C&P examination 
report.  

Accordingly, the left hip and ankle disability claims are 
REMANDED for the following actions:

1.  Advise the veteran that he may submit 
any additional evidence or information in 
his possession that is not already of 
record, but which he believes might be 
pertinent to his service connection 
claims.  Also advise him that he must 
identify the sources of such evidence if 
he desires VA assistance in securing them.  

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
appeal is on remand status.  

3.  After completing the above, schedule 
the veteran for an examination to clarify 
the nature of his left hip and ankle 
disability and whether it is related to 
service or to a service-connected 
disability.  For each diagnosis involving 
either the left hip or the left ankle, the 
examiner should indicate whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that it is 
etiologically related to active service, 
to include injury sustained in the 1971 
helicopter incident and/or reported 
history of running regularly on hard 
surfaces wearing combat boots.  The 
examiner should discuss the relevance of 
history, if any, of right ankle fracture 
injury in 2000, manifestation of bilateral 
hip osteoarthritis where the veteran's 
claim is specific to left hip 
osteoarthritis, and service-connected left 
knee disability and lumbar disability, in 
opining on to the nature and etiology of 
any abnormality diagnosed in the left hip 
and left ankle.  

The examiner is requested to state that 
the veteran's claims file was reviewed.         

4.  After completing the above, 
readjudicate the claims based on a review 
of the entire record.  If the benefit 
sought is denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board 
for further review.

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


